Citation Nr: 0503954	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1983 to April 1984 and from July 1987 to January 1992.  
During the veteran's RO hearing, in April 1999, he pointed 
out that he actually began his second period of service in 
July 1987.  A Department of Defense (DD) Form 215, correcting 
the date of entry to that date, is of record.  There is also 
evidence of record that indicates that the veteran has 
returned to active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  

In November 2003, the Board remanded the claim for 
examination of the veteran and a medical opinion.  Despite 
several notices, he did not report for examination, or 
proffer good cause for missing the examination, or indicate 
that he was willing to report.  Thus, it appears that VA has 
done all it can to comply with the Board remand and further 
attempts at development would be futile.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran had 
neurological complaints, to include decreased sensation in 
his hands, during service and thereafter; however, carpal 
tunnel syndrome was not diagnosed during service, the 
preponderance of the post-service medical evidence is against 
a nexus between a current diagnosis of carpal tunnel syndrome 
and any incident of service.  


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

A VCAA notice letter was mailed to the veteran in January 
2002 and returned.  The RO obtained another address for the 
veteran and remailed the VCAA notice.  Review of that notice 
letter discloses that it complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide any evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case as the initial unfavorable 
decision was rendered before VCAA became effective.  That is, 
the RO obviously could not inform the veteran of law that did 
not exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board further 
notes that the file reflects a continuous flow of information 
to the veteran.  The rating decision, statement of the case, 
and supplemental statements of the case, as well as the VCAA 
letter and a November 2002 letter from the Board to the 
veteran, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

Of particular significance in this case, the November 2003 
Board remand discussed the importance of an examination.  A 
March 2004 letter from the VA Appeals Management Center (AMC) 
notified the veteran that an examination would be scheduled 
and that his appeal might be denied if he failed to report.  
The letter also expanded upon the evidence he had to submit 
to substantiate the claim.  In March 2004, the VA Medical 
Center (VAMC) notified the veteran of the day and time of the 
examination.  In June 2004, the AMC notified the veteran that 
the VAMC had reported that he had failed to appear for the 
examination.  He was asked if he wanted the AMC to resubmit 
the request for examination to the VAMC.  The November 2004 
supplemental statement of the case told the veteran of the 
effect of his failure to report for examination.  All of 
these recent communications were sent to the veteran and not 
returned as undeliverable.  Therefore, considering the 
presumption of regularity, he is presumed to have received 
all these notice communications, even though he has not 
responded.  

VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.  VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  This includes private 
records which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records for previous 
periods of service are in the claims folder.  VA records have 
been obtained.  There is no evidence that Social Security 
Administration medical records exist.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Background  A January 1988 service medical record shows that 
the veteran had vague complaints of intermittent decreased 
sensation in his hands.  He stated that each day, at about 
1400 hours (2 o'clock), he had a strange sensation in both 
arms; this abnormal sensation occurred especially with 
touching his chin to his chest.  There was no numbness or 
decrease in strength.  He appeared apprehensive and anxious.  
His hands were not discolored.  Pulses were within normal 
limits.  There were no changes in skin temperature.  The 
veteran related trouble with his unit.  The assessment was a 
normal examination.  

There were no further upper extremity complaints in service.  
On the January 1992 examination for separation from service, 
the veteran's upper extremities were normal.  

A consultation sheet, dated in October 1997, shows that the 
veteran was seen for right carpal tunnel symptoms.  He had 
recently been doing construction and using a jackhammer.  
Symptoms were worse at night.  Examination revealed positive 
Phalen's and Tinel's signs on the right, as well as positive 
motor nerve conduction testing.  The impression was "rule 
out" carpal tunnel syndrome-carpal tunnel 
disease/overuse/vibratory etiology.  Electromyelogram testing 
was scheduled, but the veteran did not report.  

In December 1997, on the examination for residuals of the 
Persian Gulf War, the veteran complained of numbness and 
tingling in his left and right hands.  Examination disclosed 
a positive Tinel's sign on the right.  The impression was a 
right carpal tunnel syndrome.  It was noted that on an 
orthopedic consultation, the veteran had symptoms consistent 
with right carpal tunnel syndrome and he was to be seen for 
an electromyelogram.  

Records from a private chiropractor show that the veteran 
began treatment in August 1998, following a rear end 
collision.  He complained of pain in the neck, shoulders, 
back and tailbone.  The doctor noted complaints including 
occasional pain in the right hand.  The veteran was seen and 
treated from August 1998 to March 1999.  

In April 1999, the veteran testified before a hearing officer 
at the RO.  He told of a tingling sensation in the arm.  He 
explained that he had been a teletype operator in service and 
felt that he developed carpal tunnel syndrome in service, 
with his episode of post service construction work being 
simply a final factor in bringing out the disability.  He 
reported that the private chiropractor told him he had 
symptoms of carpal tunnel syndrome.  

Pursuant to a request from the RO, the veteran underwent an 
independent medical evaluation in May 1999.  Medical records 
were reviewed and a history was obtained from the veteran.  
He recalled an episode of tingling in his hands, in 1990.  He 
reported that he sought treatment one time and that there was 
no specific diagnosis.  The right wrist was not currently 
problematic.  The veteran had been using carpal tunnel 
massage techniques, taught to him by his chiropractor.  There 
was no current numbness, paresthesia, ongoing pain, limited 
motion of the wrist, or forearm discomfort.  The veteran had 
reportedly re-enlisted in the National Guard and had 
completed an examination with his treating physician, who had 
reported no limitations or restrictions.  On examination, the 
right wrist had a full range of motion at the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints.  Normal flexion, extension, and 
radial and ulnar deviation were present.  Neurocirculatory 
examination was intact without evidence of focal or sensory 
abnormalities.  Pulses were symmetric, bilaterally.  In 
conclusion, the physician wrote that the examination of the 
right wrist did not identify a specific carpal tunnel 
syndrome as being clinically problematic.  It was noted that 
previous records identified a mildly positive Tinel's sign in 
1997, following the onset of symptoms, and that the veteran 
had a history of vibratory activity in 1997 with a 
jackhammer.  The veteran also recorded one episode of 
tingling in the hands during service.  The doctor commented 
that it was possible that a carpal tunnel syndrome may have 
existed during service, although records were not available 
to document that.  At the current time, the clinical 
condition involving the right wrist appeared to be controlled 
with carpal tunnel stretching techniques.  Further follow-up 
and evaluation were indicated if the veteran continued to 
experience symptoms.  

A VA clinical note, dated later in May 1999, shows that the 
veteran reported serving as a teletype operator and going on 
sick call one time with a sensation in his arm.  At the time 
of his Gulf War examination, in 1997, the veteran had been 
working with a jackhammer and noted his wrists hurting.  He 
had not had any major problems since.  The doctor found no 
thenar atrophy, no neuropathy, and equal grip strength.  The 
impression was that, clinically, there was no carpal tunnel 
syndrome.    

Analysis  The veteran contends that he has a carpal tunnel 
syndrome and that it began during service, as manifested by 
the single episode in January 1988.  However, since the 
veteran is not a trained medical professional, he does not 
have the necessary training or experience to diagnose a 
disability in service or to diagnose a current disability or 
to determine the etiology of the current disability, that is, 
to link it to service.  Further, the veteran's report of what 
his doctors and chiropractor told him is not competent 
evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  Thus, 
his hearing testimony does not provide competent evidence on 
the elements needed for service connection.  

The earlier medical records show that the veteran had 
symptoms which could be consistent with carpal tunnel 
syndrome but the record does not contain any firm diagnosis 
by a medical professional of carpal tunnel syndrome during 
service.  The Board remanded this appeal for the purpose of 
affording the veteran a neurological examination that 
included an opinion addressing the question of whether he had 
a current diagnosis of carpal tunnel syndrome and, if so, 
whether such disability began during or was linked to any 
incident of or finding recorded during service.  
Unfortunately, he did not report for an examination, despite 
several notices, nor did he proffer good cause for missing 
the examination, or indicate that he was willing to report.  
Thus, the Board must adjudicate this appeal based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).

The post-service medical evidence includes two recent 
examination reports.  In May 1999, two physicians examined 
the veteran.  After one evaluation, the examiner concluded 
that carpal tunnel syndrome was not clinically present.  The 
other clinician also noted that there were no symptoms of 
carpal tunnel syndrome at that time, although he added that 
the clinical condition involving the right wrist "appears to 
be well controlled with carpal tunnel starching techniques".  
Thus, the competent medical evidence is conflicting as to 
whether the veteran has a current diagnosis of carpal tunnel 
syndrome.  The latter physician also observed that it was 
"possible" that a carpal tunnel syndrome may have existed 
during service.  However, the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The use of the word "possible" makes this 
clinician's opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Thus, the 
observation that it was possible that the veteran had the 
disability in question during service is not competent 
evidence establishing that element of the claim.  As to the 
contended causal relationship, there is no competent opinion 
of record that links a current diagnosis of carpal tunnel 
syndrome to service.  In the absence of such a nexus, service 
connection for carpal tunnel syndrome is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for carpal tunnel syndrome is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


